TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00078-CR




                             Grady Burnett Vickers III, Appellant

                                                v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
          NO. 006746, HONORABLE JON N. WISSER, JUDGE PRESIDING



PER CURIAM

               This is an appeal from a judgment of conviction for robbery. Sentence was

imposed on December 12, 2000. There was no motion for new trial. The deadline for perfecting

appeal was therefore January 11, 2001. See Tex. R. App. P. 26.2(a)(1). Notice of appeal was

filed on January 12. No extension of time for filing notice of appeal was requested. See Tex. R.

App. P. 26.3. There is no indication that notice of appeal was properly mailed to the district clerk

within the time prescribed by rule 26.2(a).          See Tex. R. App. P. 9.2(b).        Under the

circumstances, we lack jurisdiction to dispose of the purported appeal in any manner other than

by dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim.

App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
              The appeal is dismissed.



Before Chief Justice Aboussie, Justices Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed: February 28, 2001

Do Not Publish




                                              2